DETAILED ACTION
This office action is in response to the application filed on July 21, 2021. 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 07/21/2021 has been considered by the examiner.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in claim 1.  Therefore, the “in the first configuration… but not connected to the circuit arrangements in the first/second group”  and “the third connection are connected to the circuit arrangements in the second group” must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-13 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 1 recites “in the first configuration… but not connected to the circuit arrangements in the first/second group”. However, it is not clear how the elements are not connected because according to the specification the first configuration is figure 4 and the fourth connection (24) is connected to the arrangements in the second group (33 and 34). Also, in the same first configuration the third connection (23) is not connected to the second group (33-34) only the second connection (22) but it is connected to the first group (35-36). So, it is not clear what type of connections did the applicant meant that where connected and not connected. For purposes of examination the limitations are going to be interpreted as either connected or not connected.
	Claims 5 and 6 line 2 recite “a third configuration that corresponds to the second configuration” and “a fourth configuration that corresponds to the second configuration”. It is not clear what the applicant meant by the previous statement because according to the specification the third and fourth configurations are shown in figures 6 and 9 of the drawings and are different from the second configuration so how does one corresponds to the other. For purposes of examination the limitations are going to be interpreted as corresponding in any matter. 
Claims 2-4 and 7-13 are also rejected to under 35 U.S.C. 112(b), for being dependent on a rejected claim under 35 U.S.C. 112(b).
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2, 4, 6-7 and 9-13 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Gotz US 2018/0152032. (Examiner’s Note: Connections can be either direct or indirect connections)
	Regarding Claim 1, Gotz teaches (Figures 1-2, 5-8 and 10) a rectifier arrangement (fig. 1) for rectifying an AC voltage (3) into a DC voltage (at 4 or 22), the rectifier arrangement has connections (13 and at 4), circuit arrangements (5), an interconnection apparatus (32, also see fig. 8) and an intermediate circuit (6), the connections comprise a first connection (13), a second connection (another 13), a third connection (another one 13) and a fourth connection (4), the intermediate circuit (6) has a first line (14), a second line (24) and at least one capacitor (at 6) between the first line and the second line, the circuit arrangements each have a first circuit arrangement connection (input at 5) and a second circuit arrangement connection (output at 5), between which a changeover arrangement (at 7) and a coil (at 8) connected in series with the changeover arrangement (at 7) are provided, an order of the changeover arrangement and the coil  between the first circuit arrangement connections and the associated second circuit arrangement connections of the circuit arrangements is the same in each case (see fig. 2), the changeover arrangements are interconnected to the first line (14) and to the second line (24), and the interconnection apparatus ( 32) is designed to enable at least a first configuration (Fig. 7) and a second configuration (fig. 5), in the first configuration, the circuit arrangements (5) form a first group (1 and 3 circuits) and a second group (2 and 4), the first connection (13) and the fourth connection ( common to both circuits in fig. 7) are connected to the circuit arrangements in the first group, but not to the circuit arrangements  in the second group (2 and 4), and the second connection (13) and the third connection (common to both circuit in fig. 7) are connected to the circuit arrangements in the second group (2 and 4 circuit in fig. 7), but not to the circuit arrangements in the first group (1 and 3 circuit in fig. 7), and in the second configuration at least one of the connections (13 or one of the outputs)  is connected to all circuit arrangements (See fig. 5). (For Example: Par. 40-54 and 59-65)
	Regarding Claim 2, Gotz teaches (Figures 1-2, 5-8 and 10) in which the order between the first circuit arrangement connection (input of 5) and the second circuit arrangement connection (output of 5) is as follows: first circuit arrangement connection (input of 5), changeover arrangement (switches at 7), coil (at 8), second circuit arrangement connection (output of 5). (For Example: Par. 40-54 and 59-65)
	Regarding Claim 4, Gotz teaches (Figures 1-2, 5-8 and 10) wherein, in the case of the second configuration (Fig. 5), the interconnection apparatus (32 and see fig. 8) is designed, to connect the at least one connection (13), which is connected to all circuit arrangements (5), to at least one first circuit arrangement connection (at 5) of one of the circuit arrangements  and to at least one second circuit arrangement connection (output of 5) of another of the circuit arrangements (another 5). (For Example: Par. 40-54 and 59-65) 	
	Regarding Claim 6, Gotz teaches (Figures 1-2, 5-8 and 10) wherein the interconnection apparatus (32 and see fig. 8) is designed to enable a fourth configuration (Fig. 6) that corresponds to the second configuration, wherein the fourth connection (connection common to all output of fig. 6) is connected to all circuit arrangements (1-4 circuits in fig. 6), and the first connection (13), the second connection (13 other phase) and the third connection (another 13) are each connected to an associated subset of the circuit arrangements (See fig. 1-2 or 12). (For Example: Par. 40-54 and 59-65)
	Regarding Claim 7, Gotz teaches (Figures 1-2, 5-8 and 10)wherein, in the case of the fourth configuration (Fig. 6), the first connection (13), the second connection (13 other phase ) and the third connection (another 13) are each connected to at least one first circuit arrangement connection (at 5 in fig. 1-2 or 12) and to at least one second circuit arrangement connection (at 5 in fig. 1-2 or 12) of the associated subset of the circuit arrangements. (For Example: Par. 40-54 and 59-65)
	Regarding Claim 9, Gotz teaches (Figures 1-2, 5-8 and 10) wherein the number of circuit arrangements (5) in the first group is equal (see fig. 5-8 there are 4 circuits each group would have 2) to the number of circuit arrangements (5) in the second group. (For Example: Par. 40-54 and 59-65)
	Regarding Claim 10, Gotz teaches (Figures 1-2, 5-8 and 10) wherein there are an even number of circuit arrangements (six in fig. 1 or 4 in fig. 8), and wherein, in the case of the second configuration (fig. 5), the at least one connection (13 or one of the outputs ), which is connected to all circuit arrangements (5), is connected to the second circuit arrangement connection (5 output) in the case of half of the circuit arrangements (2 of the 4) and is connected to the first circuit arrangement connection (5 input) in the case of the other half of the circuit arrangements (2 of 4 circuits). (For Example: Par. 40-54 and 59-65)
	Regarding Claim 11, Gotz teaches (Figures 1-2, 5-8 and 10) wherein the circuit arrangements (5) have at least two first circuit arrangements (see fig. 1) and at least two second circuit arrangements (see fig. 1, there are 6), the at least two first circuit arrangements (see fig. 1) each are connected electrically to a first point (connecting node of the 3 circuits) via the first circuit arrangement connection (at 5) or via the second circuit arrangement connection (at 5), the at least two second circuit arrangements (other 5 circuits) each are connected electrically to a second point (22) via the first circuit arrangement connection (at 5) or via the second circuit arrangement connection (at 5), and the interconnection apparatus (22 and see fig. 8) is designed to enable either an electrical connection of the first point (common output node in fig. 1 ) and the second point (22) or a disconnection of the electrical connection of the first point and the second point. (For Example: Par. 40-54 and 59-65)
	Regarding Claim 12, Gotz teaches (Figures 1-2, 5-8 and 10) the circuit arrangements comprise at least six circuit arrangements (see fig. 1). (For Example: Par. 40-54 and 59-65)
	Regarding Claim 13, Gotz teaches (Figures 1-2, 5-8 and 10) wherein: each first circuit arrangement connection (at 5) of one circuit arrangement (one of 5) is connected permanently to at least one second circuit arrangement connection (5 output see fig. 1) of another circuit arrangement (another 5), and each second circuit arrangement connection (output 5) of one circuit arrangement (one of 5) is connected permanently to at least one first circuit arrangement connection (input of 5) of another circuit arrangement (another 5). (For Example: Par. 40-54 and 59-65)

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 3, 5 and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gotz US 2018/0152032 in view of Bao et al. US 2015/0155791.
	Regarding Claim 3, Gotz teaches (Figures 1-2, 5-8 and 10) a rectifier.
	Gotz does not teach wherein the order between the first circuit arrangement connection (A) and the second circuit arrangement connection (B) is as follows: first circuit arrangement connection (A), coil (91), changeover arrangement (92), second circuit arrangement connection (B).
	Bao teaches (Figure 5) wherein the order between the first circuit arrangement connection (at 500) and the second circuit arrangement connection (at 527) is as follows: first circuit arrangement connection (at 500), coil (at 533), changeover arrangement (535 or 522), second circuit arrangement connection (at 527). (For Example: Par. 54-57)
	It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the circuit of Gotz to include wherein the order between the first circuit arrangement connection (A) and the second circuit arrangement connection (B) is as follows: first circuit arrangement connection (A), coil (91), changeover arrangement (92), second circuit arrangement connection, as taught by Bao to address different demands of output voltages for different output loads in different output ways inside a power system. 
	Regarding Claim 5, Gotz teaches (Figures 1-2, 5-8 and 10) a rectifier.
	Gotz does not teach wherein the interconnection apparatus (26) is designed to enable a third configuration that corresponds to the second configuration, wherein at least two of the connections (24, 21) are connected to all circuit arrangements.
	Bao teaches (Figures 2a and 5) wherein the interconnection apparatus (output connector) is designed to enable a third configuration (Fig. 2a) that corresponds to the second configuration, wherein at least two of the connections (+ and -) are connected to all circuit arrangements (outputs1-3). (For Example: Par. 37-38)
	It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the circuit of Gotz to include wherein the interconnection apparatus (26) is designed to enable a third configuration that corresponds to the second configuration, wherein at least two of the connections (24, 21) are connected to all circuit arrangements, as taught by Bao to address different demands of output voltages for different output loads in different output ways inside a power system. 
	Regarding Claim 8, Gotz teaches (Figures 1-2, 5-8 and 10) a rectifier.
	Gotz does not teach wherein the number of circuit arrangements in the first group  is not equal to the number of circuit arrangements in the second group.
	Bao teaches (Figures 2a and 5) wherein the number of circuit arrangements in the first group   (output1) is not equal to the number of circuit arrangements in the second group (output 2-3). (For Example: Par. 54-57)
	It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the circuit of Gotz to include wherein the number of circuit arrangements in the first group  is not equal to the number of circuit arrangements in the second group, as taught by Bao to address different demands of output voltages for different output loads in different output ways inside a power system. 
Conclusion	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GUSTAVO A ROSARIO-BENITEZ whose telephone number is (571)270-7888. The examiner can normally be reached M-F 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MONICA LEWIS can be reached on 5712721838. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GUSTAVO A ROSARIO-BENITEZ/Primary Examiner, Art Unit 2838